Same Case — On a Re-hearing.
Merrick, C. «T.
There is a petition for a re-hearing in this caso.
It is urged, in substance, that the succession ol' Savage was vacant, and that the heirs were unknown ; that Williams was entitled to a partition, and yet, if the decision made by us is law, a partition could not take place, because a cura*254tor ad hoc could not be appointed to an heir whose name was unknown ; or if the partner did sue for a partition, and it turned out that the unknown heirs were majors, the proceedings would be valid; if minors, null.
'Die question for our decision is not so much what is convenient or inconvenient in making’ a partition, as it is what is the law.
The Act of 1842, reenacted in 1855, declares that the successions of persons domiciled out of the State, leaving property in this State at their demise, shall be opened and administered upon as are those of the citizens of the State; and the Judge before whom the succession shall be opened shall proceed to the appointment or confirmation of the officer to administer it under the name and in the manner pointed out by existing laws. Acts 1855, p. 398 ; Phillips’ Dig. 539.
The Act of 1848, reenacted the same year, accepts for minors such successions as fall to them with the benefit of inventory, and such acceptance by operation of law is declared to be equivalent to a formal acceptance. See Acts 1855, p. 444, sec. 16 ; Phillips’ Dig. 339.
In view of these two statutes, it is difficult to believe that the Legislature contemplated any distinction between resident or non-resident minor heirs. The succession is accepted with the benefit of inventory as to all.
It would then seem, that where the representative of a succession claims a partition of property in which minors are interested, as beneficiary heirs, adversely to them, they should be made parties or represented according to the rules prescribed for partitions.
As to the other matters argued in the petition for a re-hearing, we think they have been sufficiently considered.
Re-hearing refused.
ORDER CORRECTING A CLERICAL ERROR IN DECREE.
Merrick, O. J.
Whereas in this case it is manifest that a clerical error has
intervened in the decree in the omission of the words “ said sale of,” after the words “ it is further ordered, adjudged and decreed, that the,” and before the words “ one undivided half of said plantation,” &c.; it is ordered, that this, our explanation oí said error, be certified with the decree.
Land, J., absent.